          Case 1:19-cv-01746-JEB Document 25 Filed 12/01/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  MAHTAB ARSANJANI

          Plaintiff,

                          v.                           Civil Action No.: 19-01746 (JEB)

  UNITED STATES OF AMERICA, et al.,

          Defendants.


                 JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure (“Rule”) 26(c), the Parties respectfully request

entry of the attached Stipulated Protective Order to protect from public disclosure documents and

information exchanged in discovery or otherwise in this matter that may be designated as protected

by counsel for either party.

       This is an action in which Plaintiff advances tort claims against Defendants United States

of America and the District of Columbia (collectively, “Defendants”). The Parties have reason to

believe that certain material in this case, including information to be exchanged in discovery and

information that may become evidence in this case, is protected by contract, the Privacy Act of

1974, the Health Insurance Portability and Accountability Act (“HIPAA”), or otherwise may be

deserving of protection from public disclosure. Accordingly, a protective order will facilitate the

Parties’ efforts to access all relevant material without violating the privacy interests of the parties

or other individuals mentioned in the covered materials.

       Rule 26(c) permits a party to move for a protective order to, among other things, require

that protected or private information be revealed only in a specific way. See Fed. R. Civ.

P. 26(c)(1)(G). Entry of a protective order allows the Parties to produce information and records
          Case 1:19-cv-01746-JEB Document 25 Filed 12/01/20 Page 2 of 3




that are protected by the Privacy Act and/or would constitute a potential invasion of the privacy if

disclosed publicly.

       Accordingly, the Parties respectfully request that the Court enter the accompanying

Protective Order.

December 1, 2020                                     Respectfully submitted,

                                                     /s/ John J. Yannone
                                                     John J. Yannone, Esq.
                                                     John@PriceBenowitzlaw.com
                                                     Arren T. Waldrep, Esq.
                                                     Arren@PriceBenowitzlaw.com
                                                     Price Benowitz, LLP
                                                     409 7th Street, NW, Suite #200
                                                     Washington, D.C. 20004
                                                     Phone: (202) 417-6015
                                                     Fax: (301) 244-6659

                                                     Attorneys for Plaintiff

                                                     MICHAEL R. SHERWIN
                                                     Acting United States Attorney

                                                     DANIEL F. VAN HORN
                                                     D.C. Bar #924092
                                                     Chief, Civil Division

                                              By:    /s/ Brian J. Field
                                                     BRIAN J. FIELD
                                                     D.C. Bar #985577
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     Tel: (202) 252-2551
                                                     E-mail: Brian.Field@usdoj.gov

                                                     Counsel for Defendant United States


                                                     s/ Benjamin E. Bryant
                                                     BENJAMIN E. BRYANT [1047632]
                                                     Assistant Attorney General
                                                     Civil Litigation Division Section IV
                                                     400 6th St. N.W.


                                                 2
Case 1:19-cv-01746-JEB Document 25 Filed 12/01/20 Page 3 of 3




                                  Washington, D.C. 20001
                                  202-724-6652 (phone)
                                  202-730-0624 (fax)
                                  benjamin.bryant@dc.gov

                                  Counsel for Defendant District of Columbia




                              3
